     Case 2:19-cv-00447-JAD-VCF Document 21 Filed 01/21/21 Page 1 of 3



1
                                 UNITED STATES DISTRICT COURT
2
                                         DISTRICT OF NEVADA
3

4     BRIT F. AUGBORNE, III,                                 Case No. 2:19-cv-00447-JAD-VCF

5                                           Plaintiff,                    ORDER
             v.
6
      TIMOTHY FILSON, et al.,
7
                                       Defendants.
8

9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a state prisoner. Plaintiff has submitted two applications to proceed in forma

11   pauperis. (ECF Nos. 1, 4). Based on the financial information provided, the Court finds

12   that Plaintiff is unable to prepay the full filing fee in this matter.

13          The Court entered a screening order on April 8, 2020. (ECF No. 5). The screening

14   order imposed a 90-day stay, and the Court entered a subsequent order in which the

15   parties were assigned to mediation by a court-appointed mediator. (ECF Nos. 5, 10).

16   Plaintiff felt uncomfortable during the mediation conference, and the mediation

17   conference was called off. (ECF No. 12.) The Court then set a second mediation

18   conference. (ECF No. 16). The parties have now concluded the second mediation

19   conference, and they did not reach a settlement. (ECF No. 20.)

20          For the foregoing reasons, IT IS ORDERED that:

21          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 4) is

22   GRANTED. Plaintiff’s prior application to proceed in forma pauperis (ECF No. 1) is

23   DENIED as moot. Plaintiff shall not be required to pay an initial installment of the filing

24   fee. In the event that this action is dismissed, the full filing fee must still be paid pursuant

25   to 28 U.S.C. § 1915(b)(2).

26          2.      The movant herein is permitted to maintain this action to conclusion without

27   the necessity of prepayment of any additional fees or costs or the giving of security

28
                                                         1
     Case 2:19-cv-00447-JAD-VCF Document 21 Filed 01/21/21 Page 2 of 3



1    therefor. This order granting leave to proceed in forma pauperis shall not extend to the

2    issuance and/or service of subpoenas at government expense.

3           3.     Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform

4    Act, the Nevada Department of Corrections will forward payments from the account of

5    Brit F. Augborne, III, #1145763 to the Clerk of the United States District Court, District

6    of Nevada, 20% of the preceding month's deposits (in months that the account exceeds

7    $10.00) until the full $350 filing fee has been paid for this action. The Clerk of the Court

8    will send a copy of this order to the Finance Division of the Clerk’s Office. The Clerk will

9    send a copy of this order to the attention of Chief of Inmate Services for the Nevada

10   Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

11          4.     The Clerk of the Court shall electronically SERVE a copy of this order and

12   a copy of Plaintiff’s complaint (ECF No. 6) on the Office of the Attorney General of the

13   State of Nevada by adding the Attorney General of the State of Nevada to the docket

14   sheet. This does not indicate acceptance of service.

15          5.     Service must be perfected within ninety (90) days from the date of this order

16   pursuant to Fed. R. Civ. P. 4(m).

17          6.     Subject to the findings of the screening order (ECF No. 5), within twenty-

18   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

19   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

20   accepts service; (b) the names of the defendants for whom it does not accept service,

21   and (c) the names of the defendants for whom it is filing the last-known-address

22   information under seal. As to any of the named defendants for whom the Attorney

23   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

24   the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

25   information. If the last known address of the defendant(s) is a post office box, the Attorney

26   General's Office shall attempt to obtain and provide the last known physical address(es).

27          7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

28   shall file a motion identifying the unserved defendant(s), requesting issuance of a
                                                   2
     Case 2:19-cv-00447-JAD-VCF Document 21 Filed 01/21/21 Page 3 of 3



1    summons, and specifying a full name and address for the defendant(s).               For the

2    defendant(s) as to which the Attorney General has not provided last-known-address

3    information, Plaintiff shall provide the full name and address for the defendant(s).

4           8.     If the Attorney General accepts service of process for any named

5    defendant(s), such defendant(s) shall file and serve an answer or other response to the

6    complaint (ECF No. 6) within sixty (60) days from the date of this order.

7           9.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

8    entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

9    document submitted for consideration by the Court.        If Plaintiff electronically files a

10   document with the Court’s electronic-filing system, no certificate of service is required.

11   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

12   mails the document to the Court, Plaintiff shall include with the original document

13   submitted for filing a certificate stating the date that a true and correct copy of the

14   document was mailed to the defendants or counsel for the defendants. If counsel has

15   entered a notice of appearance, Plaintiff shall direct service to the individual attorney

16   named in the notice of appearance, at the physical or electronic address stated therein.

17   The Court may disregard any document received by a district judge or magistrate judge

18   which has not been filed with the Clerk, and any document received by a district judge,

19   magistrate judge, or the Clerk which fails to include a certificate showing proper service

20   when required.

21          10.    This case is no longer stayed.

22
            DATED THIS ___ day of January 2021.
                                          202.
23

24
                                               UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                  3
